DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejections under 35 USC 101 are overcame with the amendment made on 7/27/2022. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MAAREF AMINE et al. WO 2015172740 A1 in view of SURYAVANSHI; Vijay Anandrao et al. US PGPUB 20140211619 A1

Regarding claim 11. MAAREF teaches A computer-implemented method, comprising: under control of one or more processors: 
monitoring network traffic within a service area of a base station node; ([0055] The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci.) 
calculating a quality of service (QoS) for instances of network traffic (Fig. 5, 520-530,  QoS constraints for high priority packet) in a first service segment of the service area (Fig. 1, 101 being the service area); 
determining that the QoS for the instances of network traffic in the first service segment is less than a predetermined QoS threshold, (Fig. 5, No branch out of step 530, see [0037] where the transmit point determines whether the packet is associated with a deterministic QoS constraint. If so, .. . Otherwise, the method proceeds to steps 540, where the transmit point determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet.) and 
in response to such a determination: detecting available spectrum to facilitate transmission of the network traffic within the service area; (Fig. 5, 540, complementary band capable of satisfying statistic QoS); 
analyzing the available spectrum relative to the network traffic to infer an allocation of at least a first spectrum for the first service segment of the service area and a second spectrum for a second service segment of the service area; (Fig. 5, 540, [0037] determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet)  and 
generating scheduling criteria to allocate a first subset of network traffic to at least the first spectrum and a second subset of network traffic to at least the second spectrum, based at least in part on analysis of the available spectrum. ([0052] [0052] The centralized controller can be used to select which spectrum is to be used by which UEs depending on application scenario, traffic type, QoS and security requirements. Alternatively, rules and conditions could be pushed to the UE to allow for the UE to participate in the decision process.) 
MAAREF does not teach 
calculating a quality of service (QoS) for instances of network traffic by employing a machine-learning algorithm to infer a QoS based on averaged network usage data in the first service segment; 
However, Suryavans teaches
calculating a quality of service (QoS) for instances of network traffic by employing a machine-learning algorithm to infer a QoS based on averaged network usage data in the first service segment;  ([0101] the determining at 940 may include determining whether or not the number of currently active QoS bearers is less than the threshold (as in 815 and 835 of FIG. 8) and determining whether or not the history of QoS bearer utilization of the user indicates that the user is likely to initiate a second media session requiring a QoS bearer within a threshold period of time )
in order to improve network capacity by reduce number of times for QoS setup and teardown ([0009-0010])
Maaref and Suryanans are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Maaref with the technique of QoS statistics in Suryavans in order to improve network capacity. 

Regarding claim 12. Maaref and Suryanans teaches A computer-implemented method of claim 11, further comprising: transmitting, control information to the individual client devices within the service area, (Fig. 7, Control Signaling) based at least in part on the scheduling criteria, the control information to dynamically configure use of at least one the first spectrum or the second spectrum. ([0032] traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.)

Regarding claim 14. Maaref and Suryanans teaches The computer-implemented method of claim 11, and Maaref teaches 
inferring a likely QoS for individual spectrum of the available spectrum; and selecting the first spectrum and the second spectrum based at least in part on the likely QoS being equal to or greater than the predetermined QoS threshold. (([0055] the centralized controller may assign unlicensed spectrum resources for UEs with statistical QoS requirements….The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci. ) 

Regarding claim 15. Maaref and Suryanans teaches The computer-implemented method of claim 11, and  Maaref teaches 
generating a statistical model that correlates the QoS for the instances of network traffic with use of the available spectrum over a predetermined time interval, ([0055] The centralized controller can monitor the average blocking rate over the unlicensed spectrum and based on these characteristics assign the UEs with statistical QoS to use the unlicensed spectrum as long as QoS is within acceptable levels e.g. q < ci.) and wherein, analyzing the available spectrum relative to the network traffic is based at least in part on the statistical model. ([0055] the centralized controller may assign unlicensed spectrum resources for UEs with statistical QoS requirements.) 

Regarding claim 16. Maaref teaches  One or more non-transitory computer-readable media storing computer-executable instructions that, when executed on one or more processors, cause the one or more processors to perform acts comprising: 
determining a Quality of Service ( QoS) associated with network traffic of individual client devices (Fig. 5, 520-530,  QoS constraints for high priority packet) operating within a service area of a base station node (Fig. 1, 101 being the service area); 
detecting available spectrum within the service area to facilitate the network traffic (Fig. 5, 540, complementary band capable of satisfying statistic QoS); 
identifying a subset of network traffic in a service segment whereby the QoS is less than a predetermined QoS threshold; (Fig. 5, No branch out of step 530, see [0037] where the transmit point determines whether the packet is associated with a deterministic QoS constraint. If so, .. . Otherwise, the method proceeds to steps 540, where the transmit point determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet.) 
analyzing available spectrum to improve the QoS for the subset of network traffic to be equal to or greater than the predetermined QoS threshold (Fig. 5, 540, [0037] determines whether the complementary band is capable of satisfying a statistical QoS constraint of the packet)  
allocating portions of the subset of network traffic to one of a first spectrum or a second spectrum of the available spectrum, based at least in part on analysis of the available spectrum; (Fig. 5,  step 550 or 570) 
generating scheduling criteria to allocate the portions of the network traffic to the first spectrum or the second spectrum.  ([0052] [0052] The centralized controller can be used to select which spectrum is to be used by which UEs depending on application scenario, traffic type, QoS and security requirements. Alternatively, rules and conditions could be pushed to the UE to allow for the UE to participate in the decision process.) 
	Maaref does not teach 
identifying a subset of network traffic by employing a machine-learning algorithm to infer the QoS based on averaged network usage data in the service segment and comparing the QoS to the predetermined QoS threshold. 
However, Suryavans teaches
identifying a subset of network traffic by employing a machine-learning algorithm to infer the QoS based on averaged network usage data in the service segment and comparing the QoS to the predetermined QoS threshold. ([0101] the determining at 940 may include determining whether or not the number of currently active QoS bearers is less than the threshold (as in 815 and 835 of FIG. 8) and determining whether or not the history of QoS bearer utilization of the user indicates that the user is likely to initiate a second media session requiring a QoS bearer within a threshold period of time )
in order to improve network capacity by reduce number of times for QoS setup and teardown ([0009-0010])
Maaref and Suryanans are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Maaref with the technique of QoS statistics in Suryavans in order to improve network capacity. 

Regarding claim 17. Maaref and Suryanans teaches The one or more non-transitory computer-readable media of claim 16, Maaref teaches further comprising: transmitting, control information to the individual client devices within the service area, (Fig. 7, Control Signaling) based at least in part on the scheduling criteria, the control information to dynamically configure use of at least one the first spectrum or the second spectrum. ([0032] traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.)

Regarding claim 19. Maaref and Suryanans teaches teaches  The one or more non-transitory computer-readable media of claim 16, Maaref teaches 
wherein the QoS corresponds to at least one of packet loss, latency, jitter, echo, downlink throughput, or uplink throughput.  ([0032] In other embodiments, traffic is assigned to the primary band when a QoS constraint of the traffic satisfies a criteria, e.g., exceeds a priority level, jitter requirement exceeds a threshold, packet-loss rate requirement exceeds a threshold, latency requirement exceeds a threshold, etc.)

Claims 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maaref and Suryanans as applied to claim 11 above, and further in view of Olexa; George Ronald et al. US PGPUB 20120034944 A1.
.Regarding claim 13. Maaref and Suryanans teaches A computer-implemented method of claim 11, but it does not teach wherein generating the scheduling criteria for the first subset of network traffic further comprises: allocating uplink transmissions to the first spectrum and downlink transmissions to one of the second spectrum or a third spectrum that is different from the first spectrum and the second spectrum.
However, Olexa teaches wherein generating the scheduling criteria for the first subset of network traffic further comprises: allocating uplink transmissions to the first spectrum and downlink transmissions to one of the second spectrum or a third spectrum that is different from the first spectrum and the second spectrum. ([0029] all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.) 
In order to improve the throughput by maximizing different performance characteristics apply to different frequency bands. ([0005-0006]
Maaref and Olexa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Maaref with the technique of opportunistic frequency use in Olexa in order to improve the throughput. 
in order to improve network capacity while also satisfying application specific quality of service requirement ([0041])
Olexa and Maaref are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the controller in Olexa with the technique of allocating spectrum based on QoS in Maaref in order to improve network capacity while also satisfying application specific quality of service requirement. 

Regarding claim 18. Maaref and Suryavanshi teaches The one or more non-transitory computer-readable media of claim 16, but it does not teach 
wherein the scheduling criteria further comprises: allocating a first portion of the subset of network traffic that occurs within a first service segment of the service area to the first spectrum, the first service segment extending from the base station node to a first service edge; and allocating a remaining portion of the subset of network traffic that occurs within a second service segment of the service area to the second spectrum, the second service segment extending outward from the first service edge.
However, Olexa teaches
allocating a first portion of the subset of network traffic that occurs within a first service segment of the service area to the first spectrum, ([0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
 the first service segment extending from the base station node to a first service edge; (Fig. 1, area 101, see [0027] [0027] In an inner area 101 close to the BS 112, either the 900 MHz or the 2 GHz band may provide acceptable performance for uplinks and downlinks for a terminal 120, and the selected band(s) of operation could be based on availability,) 
and 
allocating a remaining portion of the subset of network traffic that occurs within a second service segment of the service area to the second spectrum, ([0029] Still referring to FIG. 1, beyond the middle area, there is an outer area 103 where the 900 MHz system may not have sufficient power to support a downlink path to a terminal 140, and all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies )  the second service segment extending outward from the first service edge.  (Ibid. see Fig. 1 for outer area 103) 
in order to improve and optimize the total traffic and rang mix to be served by the BS.  ([0037])
Maaref and Olexa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the CRM in Maaref with the technique of service area segmentation in Olexa in order to improve and optimize the total traffic and rang mix to be served by the BS.

Regarding claim 20. Maaref and Suryavanshi teaches The one or more non-transitory computer-readable media of claim 16, but it does not teach wherein the scheduling criteria is further configured to allocate uplink transmissions of the subset of network traffic to the first spectrum and downlink transmissions of the subset of network traffic to the second spectrum.
However, Olexa teaches 
wherein the scheduling criteria is further configured to allocate uplink transmissions of the subset of network traffic to the first spectrum and downlink transmissions of the subset of network traffic to the second spectrum. ([0029] all or almost all downlink communication to the terminal 140 may be accomplished on the 2 GHz frequencies at power levels above the maximum power for the 900 MHz band. A 6 dB propagation benefit may arise from use of the 900 MHz band may make 900 MHz the desired frequency for uplink communication from the terminal 130 to the BS 112.)
in order to improve and optimize the total traffic and rang mix to be served by the BS.  ([0037])
Maaref and Olexa are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the CRM in Maaref with the technique of service area segmentation in Olexa in order to improve and optimize the total traffic and rang mix to be served by the BS.
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

                                                                                                                                                                     /KHALED M KASSIM/Primary Examiner, Art Unit 2468